DETAILED ACTION
Amendment received 9 February 2021 is acknowledged.  Claims 13-21 are pending and have been considered as follows.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communications with David J. Edmondson between 12 February 2021 and 17 February 2021.
The application has been amended as follows: 
in Claim 14: “by the route divider” is deleted from line 13 and 16;
in Claim 18, “component” is deleted from line 4 and 5; and
in Claim 19, “by the route divider” is deleted from line 13 and 16.
Allowable Subject Matter
Claims 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited references do not individually disclose, or in any combination reasonably suggest, all limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 9 February 20201 have been fully considered as follows.
Applicant argues that claim interpretation under 35 USC 112(f) should not be maintained in view of the amendments (page 9-10 of Amendment).  This argument is persuasive.  Therefore, claim interpretation under 35 USC 112(f) is not maintained.

Applicant argues that the rejections under 35 USC 112(b) in view of the amendments.  Upon further consideration of the claim language in view of the amendments, this argument is persuasive.  Therefore, these rejections are not maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Spangler (US Patent No. 4,741,207), Levy (US Patent No. 5,574,649), Joshi (US Patent No. 6,732,046), Smartt (US Pub. No. 2007/0129892), Inoue (US Pub. No. 2007/0276576), Asai (US Pub. No. 2008/0183382), Denaro (US Pub. No. 2009/0299616), and Hunt (US Pub. No. 2013/0164712) disclose navigation data systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664